Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/24/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of prior-filed applications as ADS filed on 08/04/2022 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,448,773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims includes many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 1 as follows:
receiving a Global Positioning System (GPS) location of the water vessel, the GPS location of the water vessel based on using the satellite data of the water vessel (lines 31-33 of col. 22);
determining that the GPS location is within a threshold distance of a boundary of detectable mobile signal range (lines 34-36 of col. 22); 
responsive to determining that GPS location of a water vessel is within the threshold distance of the boundary of detectable mobile signal range, initiating monitoring for a mobile signal, the mobile signal emanating from a trajectory path of the water vessel and from a mobile device not registered with the water vessel (lines 37-41 of col. 22); 
responsive to detecting, during the monitoring, the mobile signal, associating the mobile device with the water vessel (lines 42-44 of col. 22); 
tracking the location of the water vessel based on the mobile signal (lines 58-59 of col. 22); and 
providing, to a responder device, the tracked location (line 60-62 of col. 22).

5.2.	The instant claims 8 and 15 can be compared to the patent claims 7 and 13 respectively in the same way that the instant claim 1 is compared to the patent claim 1 set forth above.

5.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

8.	Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vries et al. Pub. No.: US 2004/0111195 A1 in view of Lacatus  et al. Pub. No.: US 2014/0274225 A1, Denninghoff Pub. No.: US 2020/0196102 A1 and Santiago et al. Pub. No.: US 2011/0140884 A1.


Claim 1
Vries discloses a method (fig. 5-11) for seamlessly tracking a location of a water vessel by supplementing satellite data with mobile data based on proximity of the water vessel to shore, the method comprising:
receiving a Global Positioning System (GPS) location of the water vessel (1010 of fig. 10), the GPS location of the water vessel based on using the satellite data of the water vessel (GPS location in 1010-1015 in fig. 10, see fig. 6A-B);
determining that the GPS location is within a threshold distance of a boundary (see 1040 in fig. 10 and par. 0055, herein, a threshold distance of a boundary is reasonably interpreted as geofence or radius about a fixed location explained in par. 0043 and see geofence 860 in fig. 8 and par. 0052); 
responsive to determining that the GPS location is within the threshold distance of the boundary (1040 in fig. 4 yielding Y to tracking GPS location in steps 1010-1045), initiating monitoring for a mobile signal, the mobile signal emanating from the route of the water vessel (par. 0051 and fig. 9); 
responsive to detecting, during the monitoring, the mobile signal (1015 in fig. 10 for updating signal from the system on boat of fig. 5A-B for location as depicted in fig. 6A-B); 
tracking the location of the water vessel based on the mobile signal (steps 1010-1040 in fig. 10 are tracking the location of the boat received in step 1015 in fig. 10); and 
providing, to a responder device (518 in fig. 5A-B), the tracked location (1015-1020 in fig. 10 for providing the GPS location of the boat to Land-based control center).
	Although Vries does not explicitly disclose: “a boundary of detectable mobile signal range; the boundary of detectable mobile signal range; and the mobile signal emanating from a trajectory path of the water vessel and from a mobile device not registered with the water vessel; and associating the mobile device with the water vessel”, the claim limitations are considered obvious by the following rationales.
	Firstly, to address the obviousness of the claim limitations “a boundary of detectable mobile signal range; and the boundary of detectable mobile signal range”, recall that Vries explains trip plans for using GPS position or coordinates (fig. 6A-B) and setting up the geofence or radius around the waypoint (860 in fig. 8 and par. 0052). However, Vries does not explain that when vessel is out of geofence, the vessel would be tracked by a mobile network or cellular network such as wide area network or long range communication. This kind of tracking arrangement could be found in Lacatus. In particular, Lacatus teaches that tracking areas for yacht or ship (par. 0053) could be defined transmission ranges include the base safe-zone 30 (the base safe-zone 30 may communicate via the short-range transmissions range but the geofence area 52 may be programmed by use of GPS coordinates to set the boundaries in fig. 2A and par. 0055), the geofence area 52 (fig. 2B and par. 0057) and a cellular network service area 54 (par. 0059 and fig. 2C). In summary, tracking the yacht the boat within the cellular network service area 54 in fig. 2A-D of Lacatus would have rendered the claim limitation “the GPS location is within a threshold distance of a boundary of detectable mobile signal range” obvious.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries by providing Wide area network for cellular service coverage as taught in Lacatus. Such a modification would have categorized tracking areas for power management to be covered via the short-range communication, GPS communication and cellular network communication so that the battery consumption could have been optimized for a mobile device and network overhead of the network as suggested in par. 0001 of Lacatus.
	Secondly, to consider the obviousness of the claim limitation “the mobile signal emanating from a trajectory path of the water vessel and from a mobile device”, recall that Lacatus discloses GPS and cellular service tracking (fig. 2A-D), and Vries explains that a user could access database (1025 in fig. 10) to monitor where the boat is heading and what the speed is (fig. 6A-6B and par. 0049). Thus, step 1025 in fig. 10 and fig. 6A-B of Vries  and fig. 2A-D of Lacatus would have rendered the addressing claim limitation obvious or at least suggested the addressing claim limitation. To advance the prosecution, further evidence is provided herein. In particular, Denninghoff teaches monitoring movement of a target asset to determine if it’s not roadway-bound (steps 500-510-525-535 and 510-515-535 in fig. 5), and having determined as surface bound (1005-1020-1035 in fig. 10), setting the current position in two dimensions on the surface from most recent position of the target asset to project velocity and position into the future in those two dimensions (1035 in fig. 10 and par. 0187). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with Vries, Lacatus and Denninghoff.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus by providing navigation, tracking and collocating in an electronic communication network as taught in Denninghoff. Such a modification would have provided a wireless communication system to collocate a tracking asset with a target asset and/or navigate a tracking asset to a location while minimizing unnecessary radio transmissions and receptions from both tracking and target assets so that battery could have been prolonged and bandwidth usage could have been reduced as suggested in par. 0002-0003 of Denninghoff.
Thirdly, to address the obviousness of the claim limitations “a mobile device not registered with the water vessel; and associating the mobile device with the water vessel”, it’s important to note that claim does not specifically define what are required to determine a mobile device not registered with the water vessel and what are involved in associating the mobile device with the water vessel. Recall that Vries in view of Lacatus and Denninghoff discloses receiving information and instructions from a land based control center (fig. 10-11 of Vries), receiving information form a tracking service [override] plan message from a tracking service server (fig. 2-7of Denninghoff), a hash based identifier associating to a tracking device and a target tracking device (Denninghoff, par. 0106). One way to determine, that a mobile device is not registered with the water vessel, is the processing the signal from the mobile device. In particular, Santiago teaches processing the signal corresponding to the unique ID to determine if the user-carried apparatus is in range (step 77 in fig. 7 and par. 0056; see step 71 in par. 0054 for user-carried apparatus associating a unique ID; see fig. 10). For associating the mobile device with the water vessel, it is simply to make a record that the mobile device number is associated with the water vessel, for instance, making a contact list. In fact, Denninghoff depicts a record for registered phone numbers associated with boat (720 in fig. 7). In particular, Santiago teaches an algorithm for checking authorization and if authorized, transmitting or conveying the signal corresponding to the unique ID and other information to the remotely located processing center (78 in fig. 7 and par. 0057; herein, indication is performed by transmitting unique ID; see fig. 10; consider: herein authorizing is associating).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus and Denninghoff by providing simplex personal and asset tracker as taught in Santiago to obtain the claimed invention as specified in the claim. Such a modification would have included a spot tracker to be embodied in a single hand-held user controlled device so that the spot tracker could have communicated messages via a low earth orbiting satellite for tracking and locating asset seamlessly as suggested in par. 0008-0009 of Santiago.

Claim 2
Vries, in view of Lacatus, Denninghoff and Santiago, discloses the method of claim 1, wherein the detected mobile signal is based on a transmission from a mobile Internet of Things (IoT) device on the water vessel (Vries, fig. 10-11; Denninghoff, IoT in par. 0201), the mobile IoT device being coupled to a power supply of the water vessel (Denninghoff, par. 0059, a tracking device is powered by a generator of a powered vehicle, or the smart phone is plugged into an automobile charging system; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with fig. 10 of Vries and par. 0059 & 0201 of Denninghoff).

Claim 3
Vries, in view of Lacatus, Denninghoff and Santiago, discloses the method of claim 1, further comprising: 
identifying the mobile signal is being transmitted from the mobile device (Santiago, step 77 in fig. 7 and par. 0056; see step 71 in par. 0054 for user-carried apparatus associating a unique ID; see fig. 10); and 
receiving, from a central locator system (Vries, land based control center in fig. 10 & 11; Denninghoff, tracking service server 173 in fig. 1), information indicating that the mobile device is not registered with the water vessel (Santiago, 78 in fig. 7 and par. 0057; herein, indication is performed by transmitting unique ID; see fig. 10; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale F).

Claim 4
Vries, in view of Lacatus, Denninghoff and Santiago, discloses the method of claim 1, further comprising: 
receiving, a request (Vries, user accesses a web page to see boat location in fig. 6A-B and par. 0049) to receive tracking updates of the mobile device transmitting the mobile signal on the water vessel (Vries, 1025 of fig. 10, and par. 0056 describes that a user may access the database of information about the boat), from a client device being operated by a friend or a relative of a user associated with the mobile device (Vries, fig. 6A-B and par. 0050 further allows the boater’s friends and family to track the boater’s progress on voyage through tracking the boat’s previous and present locations on an electronic map; thus, the combined prior art reads on the claim).

Claim 5
Vries, in view of Lacatus, Denninghoff and Santiago, discloses the method of claim 4, further comprising providing, to the client device (Vries, 518 in fig. 5A-B), the tracked location in parallel with providing, to the responder device (Vires, 520 in fig. 5A-B), the tracked location (Vires, devices 520 and 516 in fig. 5A-B could track the boat as shown in fig. 6A in parallel; accordingly, the combine prior art render the claim obvious).

Claim 8-12
	Claims 8-12 are computer product claims corresponding to method claims 1-5. All of the limitations in claims 8-12 are found reciting the same scopes of the respective limitations of claims 1-5. Accordingly, claims 8-12 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above.

Claim 15-19
	Claims 15-19 are system claims corresponding to method claims 1-5. All of the limitations in claims 15-19 are found reciting for the combination of software and hardware system of the same scopes of the respective limitations of claims 1-5. Accordingly, claims 15-19 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above. Additionally, Vries discloses a system (fig. 5A-B) comprising: memory (database in par. 0009) with instructions encoded thereon for seamlessly tracking a location of a water vessel by supplementing satellite data with mobile data based on proximity of the water vessel to shore (fig. 10-11); and one or more processors (TIU in fig. 5A-B and land-based control center in fig. 10-11).

Allowable Subject Matter
9.	Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643